Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 1 of 10 PageID #: 272




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                         :       DOCKET NO. 2:19-cr-00283


 VERSUS                                           :       JUDGE JAMES D. CAIN, JR.


 MORGAN LYONS                                     :       MAGISTRATE JUDGE KAY


                            REPORT AND RECOMMENDATION


        Before the court is the original Motion to Suppress and a First Amended Motion to

 Suppress filed by defendant Morgan Lyons (“Lyons”) on April 30 and December 18, 2020,

 respectively. Docs. 47 and 68. The government opposes the motion. Docs. 56 and 69. Based on

 our review of the memoranda filed by the parties and oral arguments advanced at the hearing on

 the originally filed motion to suppress, we RECOMMEND that the motion be DENIED.

                                                  I.
                                          BACKGROUND

        The defendant in this matter was indicted for possession with intent to distribute marijuana

 and cocaine, as well as two counts of felon in possession of a firearm. Doc. 1, pp. 1-3. The

 indictment alleges that on or about May 5, 2016, Lyons knowingly and intentionally possessed

 with intent to distribute a mixture or substance containing five hundred grams or more of a mixture

 and substance containing a detectable amount of cocaine. Id., p. 1. Additionally, it alleges that

 Lyons possessed marijuana with the intent to distribute. Id., p. 2. Finally, it alleges that Lyons

 knowingly possessed two firearms having been convicted of a felony. Id., p. 2-3. Lyons claims

 that the contraband was obtained during an unconstitutional search of a private residence, 811 W.



                                                 -1-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 2 of 10 PageID #: 273




 Welsh Street, Welsh, Louisiana. Doc. 47, p. 1. The search occurred pursuant to a warrant signed

 by Judge Steve Gunnell of the 31st Judicial District, Parish of Jefferson Davis, Louisiana. Doc.

 47, att. 1, p. 3. The warrant was based on the affidavit of Jason Chretien of the Jefferson Davis

 Parish Sherriff’s Office. Id., p. 2.

         On May 5, 2016, Jefferson Davis Parish deputies met with Louisiana State Police criminal

 investigators to investigate Morgan Lyons. Doc. 47, att. 3, p. 2. Officers learned from a confidential

 informant that a quantity of marijuana was to be delivered to Lyons at 811 West Welsh Street. Id.

 Deputies thereafter applied for and were granted a warrant to search Lyons’ residence. Id. The

 affidavit provided as follows: on May 3, 2016, Jefferson Davis Parish deputies received

 information from a confidential informant identified as “495” that Lyons, in the past, received

 marijuana at 811 West Welsh Street where it would be “broken down” for distribution. Id., att. 1,

 p. 2. Agents intercepted a mail parcel through FedEx containing approximately 9 lbs. of marijuana.

 Id. Agents learned that the marijuana was to be delivered to Lyons at 811 West Welsh, which the

 affidavit classified as a “Stash House.” Id. Agents used 495 to place a controlled telephone call to

 Elliot Clark III, whom the affidavit identifies as the “middle man or drug broker for Lyons.” Id.

 Clark advised 495 that he was out of town but to bring the marijuana to 811 West Welsh Street

 “where he would be met by his associates (Lyons).” Id. The affidavit then stated that the agents

 would attempt a controlled delivery of the marijuana to 811 West Welsh Street, conduct

 surveillance, and observe which persons would arrive to take possession of the marijuana. Id., p.

 3. Further, once the package was delivered, the agents would “continue surveillance” and would

 “secure the residence, vehicles and subjects involved” once the transaction took place. Id. Finally,

 the affidavit provided that “[f]or officer safety, the Louisiana State Police request a No Knock

 Search Warrant.” Id. According to the government’s opposition to the originally filed motion, the



                                                  -2-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 3 of 10 PageID #: 274




 district judge granted the anticipatory search warrant, determining that “probable cause to search

 the premises existed, conditioned upon the delivery of the marijuana to the 811 West Welsh Street

 residence.” Doc. 56, p. 2.

        The government’s opposition contends that, during the controlled delivery, the officers

 conducted aerial surveillance of the transaction and were able to observe 495 enter the residence

 with the package and leave without it. Id., p. 3. Thereafter, the officers observed a black male leave

 the residence, enter a vehicle, and drive away. Id. Officers then stopped the vehicle, whereupon

 they discovered Lyons was the driver and sole occupant. Id. After 495 left the residence, the search

 warrant was executed at 811 West Welsh, during which officers found: (1) ammunition and the

 two stolen firearms identified in Counts 3 and 4 of the indictment; (2) the black duffel bag

 containing 9 lbs of marijuana that 495 had just delivered to Lyons; (3) a number of plastic bags

 containing white powder, which officers believed to be cocaine; (4) various drug paraphernalia

 that officers believed was used in the breaking down and packaging of cocaine for distribution; (5)

 approximately $36,000 in U.S. currency; (6) a notebook with drug transaction notes and names

 written in it; and (7) documents and a card belonging to Morgan Lyons. Doc. 47, att. 3, p. 3.

        Lyons’ original Motion to Suppress argued that the search of 811 West Welsh violated his

 constitutional rights because (1) there was no probable cause to search at the time the warrant was

 issued but only a hope that officers would later acquire probable cause; (2) the affidavit lacked

 information regarding several aspects of the officers’ investigation of Lyons; and (3) the electronic

 process utilized for this particular warrant did not have sufficient safeguards to comply with the

 Fourteenth Amendment. See generally Doc. 47. The government in its opposition argues that (1)

 this was an “anticipatory” warrant which is permissible under established law; (2) the defendant

 failed to address whether the officers relied on the warrant in good faith, which is the threshold



                                                  -3-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 4 of 10 PageID #: 275




 issue when officers execute a search pursuant to a warrant; (3) the program used for this particular

 warrant complies with state and federal law. See generally Doc. 56. Lyons’ response contends that

 the affidavit established neither “definite plans” nor “imminent delivery of marijuana” and

 therefore there was no probable cause to believe the transaction would occur, as required for an

 anticipatory warrant. Doc. 57, pp. 3-4.

          On December 16, 2020, a hearing was conducted on Lyons’ Motion to Suppress as

 originally filed. See Doc. 66. Defense counsel wanted to read an FBI report in open court but,

 rather than belabor the point and with the government having no objection, the court simply

 allowed him to introduce the report as an exhibit. Doc. 67, att. 1. We noted that Lyons’ original

 motion failed to meet his burden of establishing that the “good faith” exception to the warrant

 requirement did not apply; thus, counsel was not entitled to argue the relevancy of the FBI report

 at the hearing. The court did, however, grant the defendant’s request to file an amended motion to

 suppress addressing any additional issues counsel felt necessary. Doc. 66. Lyons thereafter filed a

 First Amended Motion to Suppress. Doc. 68.

          In Lyons’ First Amended Motion to Suppress, he argues that the government failed to meet

 the initial burden at the suppression hearing of establishing the existence of a valid warrant that

 complies with Louisiana Revised Statutes 9:2603.1.1 Id., att. 1, p. 1 n. 1. Regarding a lack of

 probable cause in the affidavit, defendant makes much of the same argument as he does in his

 original motion. Id., pp. 2-5. He also argues that the FBI report materially conflicts with several

 details that were included in the warrant affidavit. Id., p. 23. Lyons seeks an evidentiary hearing




 1
  The electronic warrant must comply with the relevant state statute, which has specific requirements for warrants that
 are issued electronically. The warrant was obtained through an application called WarrantNow. Doc. 56, p. 10. The
 government attached to its Opposition to the original Motion the affidavit of Brian Johnson, the Director of Operations
 for WarrantNow, who provided a detailed overview of the process. Doc. 56, att. 1. We find this sufficient; the
 government need not have put on the same evidence at the suppression hearing.

                                                           -4-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 5 of 10 PageID #: 276




 on the amended motion but it is unclear on what grounds. The government contends that the

 affidavit supporting the warrant is presumed valid and Lyons bears the burden of establishing

 otherwise. Doc. 69, p. 3. Moreover, the government argues that Lyons has not demonstrated the

 need for an evidentiary hearing, which requires more than conclusory allegations that the affidavit

 was deliberately false or made in reckless disregard for the truth. Id. We approach the original

 motion and amended motion separately below.

                                                 II.
                                            LAW & ANALYSIS

          The Fourth Amendment protects an individual’s right to be “secure in their persons, houses,

 papers, and effects, against unreasonable searches and seizures.” U.S. CONST. amend. IV; see

 also Wolf v. Colorado, 338 U.S. 25, 27 (1949) (first incorporating this protection to the states

 through the Due Process Clause of the Fourteenth Amendment). The remedy for evidence seized

 by law enforcement in violation of the Fourth Amendment is the exclusion of the

 unconstitutionally seized evidence at trial. Weeks v. United States, 232 U.S. 383, 391–92 (1914);

 Mapp v. Ohio, 367 U.S. 643, 654–655 (incorporating exclusion for Fourth Amendment violations

 to the states). This exclusionary remedy is not a personal constitutional right, but a remedy aimed

 at preventing police misconduct. See United States v. Leon, 468 U.S. 897, 906–907 (1984) (quoting

 United States v. Calandra, 414 U.S. 338, 348 (1974) (“The rule thus operates as ‘a judicially

 created remedy designed to safeguard Fourth Amendment rights generally through its deterrent

 effect, rather than a personal constitutional right of the party aggrieved.’”)). The burden generally

 rests on the defendant to show, by a preponderance of the evidence, that the material in question

 was seized in violation of his constitutional rights. United States v. Roch, 5 F.3d 894, 897 (5th Cir.

 1993).




                                                  -5-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 6 of 10 PageID #: 277




        Where the challenge involves a search supported by a warrant, the inquiry begins with

 whether officers can claim shelter under their good faith reliance on that warrant, using factors set

 out in Leon. 468 U.S. at 922–23; United States v. Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992).

 The defendant bears the initial burden of showing the good-faith exception does not apply. United

 States v. Jarman, 847 F.3d 259, 264 (5th Cir. 2017). If the good-faith exception applies, the court

 will not explore the validity or sufficiency of the warrant unless the case involves a “novel question

 of law” within Fourth Amendment jurisprudence. Satterwhite, 980 F.2d at 320. Finding no novel

 questions of law, we therefore consider the challenge to good-faith reliance first and only address

 the defendant’s specific challenges to the warrant if we reject the government's claim of good faith

 reliance.

        The good-faith inquiry is generally one of “whether a reasonably well-trained officer would

 have known the search was illegal despite the magistrate's authorization.” Leon, 468 U.S. at 922

 n. 23. In Leon, the Court outlined four scenarios where the good-faith exception does not apply:

             (1) when the issuing magistrate was misled by information in an affidavit
             that the affiant knew or reasonably should have known was false; (2) when
             the issuing magistrate wholly abandoned his judicial role; (3) when the
             warrant affidavit is so lacking in indicia of probable cause as to render
             official belief in its existence unreasonable; and (4) when the warrant is so
             facially deficient in failing to particularize the place to be searched or the
             things to be seized that executing officers cannot reasonably presume it to
             be valid.

 U.S. v. Woerner, 709 F.3d 527, 533–34 (5th Cir. 2013). When a warrant affidavit is so lacking in

 indicia of probable cause such that the executing officers’ reliance on it was unreasonable, it is

 known as a “bare bones” affidavit. United States v. Craig, 861 F.3d 818, 821 (5th Cir. 1988). The

 Fifth Circuit has defined a bare bones affidavit as one containing “wholly conclusory statements,

 which lack the facts and circumstances from which a magistrate can independently determine

 probable cause.” Satterwhite, 980 F.2d at 321. A party challenging the good-faith exception on

                                                  -6-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 7 of 10 PageID #: 278




 the ground that the affiant misled the magistrate must establish “that material misstatements or

 omissions are contained in the supporting affidavit and that if those statements were excised (or

 the omitted information included), the affidavit would be insufficient to support the warrant.”

 United States v. Beverly, 943 F. 3d 225, 237 (5th Cir. 2019) (quoting United States v. Signoretto,

 535 F. App’x 336, 339 (5th Cir. 2013)). Additionally, to be entitled to a suppression hearing on

 the issue of an allegedly false or misleading affidavit, the moving party must demonstrate that (1)

 the allegations in the affidavit were either deliberately false or made in reckless disregard for the

 truth; and (2) the remaining portion of the affidavit is insufficient to support a finding of probable

 cause. United States v. Dickey, 102 F.3d 157, 161-62 (5th Cir. 1996) (citing Franks v. Delaware,

 438 U.S. 154, 171 (1978)). Moreover, “the challenger’s attack must be more than conclusory and

 must be supported by more than a mere desire to cross-examine,” with the challenger’s allegations

 properly accompanied by an offer of proof. Franks, 438 U.S. at 171.

    A. Defendant’s Original Motion to Suppress

        Defendant’s original motion fails to address any of the Leon factors. There is no claim that

 the affiant (1) provided misleading information to the magistrate; (2) that the magistrate wholly

 abandoned his judicial role; (3) or that the affidavit was facially deficient in that it lacked

 particularity. Woerner, 709 F.3d at 533–34. Additionally, Lyons never argues the affidavit was a

 “bare bones” affidavit such that the officers could not have reasonably relied on the resulting

 warrant. Id. At best, he claims that the magistrate had “no facts” on which to judge the reliability

 of 495’s statements. Doc. 47, p. 2, ¶ 5. The affidavit, however, states that 495 “has provided

 information in the past that has led to the seizure of drugs and currency from illicit transactions.”

 Id., att. 1, p. 2. Moreover, the affidavit proffered other information, such as Lyons’ criminal

 history, the substance of the controlled call that officers had 495 place to Lyons’ co-conspirator,



                                                  -7-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 8 of 10 PageID #: 279




 and the officers’ belief that the residence was a “Stash House.” Id., pp. 2-3. Thus, the statements

 set forth in the affidavit are far from “conclusory;” rather, they provide information from which

 the judge could independently determine probable cause. We find that Lyons failed to carry his

 burden of establishing the good-faith exception does not apply in his original motion.

    B. Defendant’s First Amended Motion to Suppress

        We find that defendant’s amended motion similarly fails to show that the good faith

 exception does not apply. Lyons’ motion contends that certain facts in the affidavit were “likely

 false.” Doc. 68, att. 1, p. 23. He claims the following discrepancies in fact between the FBI report

 and affidavit: (1) while the affidavit says that Jefferson Davis deputies and Louisiana State Police

 utilized the confidential informant and “intercepted” the package of marijuana, the FBI report

 claims that the intercepting police agency was actually the Calcasieu Parish Sheriff’s office and

 that 495 reached out to them first to inform them about the package; (2) while the affidavit says

 the package was 9 pounds of marijuana, the FBI report says 10 pounds; (3) the exact date that 495

 informed agents of the package of marijuana and the date the package was supposed to be delivered

 to 495’s house are 1-2 days off in the FBI report; (4) the affidavit claims the package “was to be

 delivered” to Lyons, while the FBI report says that the package was supposed to be delivered to

 495. Compare Doc. 67, att. 1, pp. 1-2 with att. 2, pp. 1-2. Lyons also contends there are

 discrepancies between the affidavit and the facts as stated in the government’s briefs. Doc. 68, att.

 1, pp. 23-25. The government responds that nowhere in Lyons’ motion does he argue the

 materiality of the inconsistent statements. Doc. 69, p. 10. Moreover, the government argues that

 Lyons is not entitled to another hearing because he fails to “make a substantial preliminary

 showing that there are materially false statements or omissions.” Id.




                                                  -8-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 9 of 10 PageID #: 280




         If Lyons wished to contend that the affidavit contains false statements that were proffered

 either intentionally false or with reckless disregard for the truth, then he must have done so in the

 manner mandated by Franks. 438 U.S. at 171. Nowhere does Lyons allege the affiant intentionally

 misled the issuing magistrate. Moreover, other than pointing out differences between the affidavit,

 the FBI report, and the government’s pleadings, defendant makes no offer of proof that the

 statements contained in the affidavit were false. Rather, he only offers speculation that cross-

 examining the agent and the confidential informant will reveal such falsities in the affidavit. Lyons

 merely highlights the discrepancies between the documents and then claims, as a result, that the

 affiant’s claims were “likely false” and the affiant “seems to have falsely” sworn to those facts.

 Doc. 68, att. 1, p. 23, 25.

         Because Lyons did not state with specificity each statement he claims to be false and what

 evidence he has to support that contention (such as a sworn or otherwise reliable statement of

 witnesses, or a satisfactory explanation of the absence of the same) then he is not entitled to an

 evidentiary hearing. Franks, 438 U.S. at 171.      Conjecture that he might be able to elicit such

 evidence through examination of a witness will not suffice.

                                                III.
                                             CONCLUSION

         For the foregoing reasons, it is RECOMMENDED that the defendant’s Motion to

 Suppress [doc. 47] and First Amended Motion to Suppress [doc. 68] be DENIED.

         Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 59(b) of the Federal Rules of Criminal

 Procedure, the parties have fourteen (14) days from receipt of this Report and Recommendation to

 file written objections with the Clerk of Court. Failure to file written objections to the proposed

 factual findings and/or the proposed legal conclusions reflected in this Report and

 Recommendation within fourteen (14) days of receipt shall bar an aggrieved party from attacking

                                                  -9-
Case 2:19-cr-00283-JDC-KK Document 71 Filed 02/17/21 Page 10 of 10 PageID #: 281




 either the factual findings or the legal conclusions accepted by the District Court, except upon

 grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1429–30

 (5th Cir. 1996), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1)), as recognized in

 Cruz v. Rodriguez, 828 F. App’x 224, (5th Cir. 2020) (unpubl.)

        THUS DONE AND SIGNED in Chambers this 17th day of February, 2021.




                                               -10-
